DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rødsten (U.S. Patent Application Publication No. 2012/0029452) in view of Palumbo et al. (U.S. Patent No. 6,464,674), in further view of Newton (U.S. Patent Application Publication No. 2018/0028348), and in further view of Kuntz (U.S. Patent No. 4,747,166).
Regarding claim 1, Rødsten discloses a urine collection device (Figs. 4-6, feat. 100; ¶0047), comprising: a backing member comprising a proximal side and a distal side that is opposite the proximal side (Figs. 4-8, feat. 110; ¶0051 and 0072), wherein the backing member comprises an aperture extending through the proximal side and the distal side (Fig. 6, feat. 112; ¶0072); a collection member coupled to the backing member (Figs. 4-6, feat. 120; ¶0051),  wherein the distal side of the backing member faces the collection member (Figs. 5-6), wherein the collection member is formed from a fluid impermeable material (¶0066), wherein the collection member comprises an opening that is aligned with the aperture of the backing member such that a combination of the aperture and the opening provides access to an internal cavity of the collection member (Figs. 4-6, feat. 130; ¶0051-0052).
Rødsten does not disclose that the proximal side of the backing member comprises an adhesive or that the device comprises a vacuum tube as claimed.
Palumbo teaches a urine management device (Fig. 1, feat. 10; Col. 2, lines 13-30) comprising an adhesive flange for attaching the device to the uro-genital area of a wearer (Fig. 1, feats. 12 and 20; Col. 2, lines 13-30). Similarly to the backing member disclosed by Rødsten, the flange of Palumbo comprises an aperture (Fig. 1, feat. 21; Col. 2, lines 13-30). Palumbo teaches that a device incorporating such an adhesive flange has excellent ease of placement properties (Col. 2, lines 3-9). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Rødsten so that the proximal side of the backing member comprises an adhesive in order to provide excellent ease of placement properties to the device as taught by Palumbo.
Newton teaches a urine collection device (Fig. 1, feat. 10; ¶0008) comprising a continuous ring-like chamber (Fig. 2, feat. 18; ¶0008) made of porous material (Fig. 2, prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Rødsten so that the device comprises a vacuum tube comprising: a connector including a first port, a second port, and a third port, a first section of tubing extending from the first port of the connector, a second section of tubing extending form the second port of the connector, and a third section of tubing extending form the third port, and wherein, when a vacuum pressure is applied to the vacuum tube by a vacuum device, the vacuum tube is configured to (i) draw urine into an inlet of the first section of tubing and the second section of tubing, (ii) direct the urine along the first section of tubing and the second section of tubing to the third section of tubing, and (iii) direct the urine along the third section of tubing in order to allow urine to be captured from the penis, especially when the urine is flowing against gravity, such as when the wearer is lying down as taught by 
    PNG
    media_image1.png
    540
    522
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from figure 1 of Newton (U.S. Patent Application Publication No. 2018/0028348).)]Newton.
Kuntz teaches a fluid aspiration system for the management of urinary incontinence comprising a collection member (Fig. 1, feat. 12; Col. 3, lines 35-57), vacuum tubing (Fig. 1, feats. 18 and 20; Col. 3, lines 35-57), a waste collection reservoir prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Rødsten in view of Palumbo and in further view of Newton so that the third section of tubing is configured to couple to a waste collection reservoir and when a vacuum pressure is applied to the vacuum tube by a vacuum device, the vacuum tube is configured to direct urine along the third section of tubing toward the waste collection reservoir so that all the urine aspirated from the vacuum tube is collected in the waste collection reservoir and does not enter the vacuum pump as taught by Kuntz.
Regarding claim 2, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. As discussed above, Newton teaches that the continuous ring-like chamber surrounds a hole for receiving the head of an inserted penis, such that the first section of tubing (Annotated fig. 1, feat. B) and the second section of tubing (Annotated fig. 1, feat. C) are on opposite sides of the aperture for receiving the penis. Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that the first section of tubing is on a first side of the aperture of the backing member, and that the second section of tubing is on a second side of the aperture of the backing member
Regarding claim 4, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. Palumbo further teaches an aperture having an oval shape (Fig. 1, feat. 21; Col. 2, lines 13-30). Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that the aperture has an oval shape.
Regarding claim 5, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. Palumbo further teaches that the adhesive extends entirely around the aperture of the flange on the wearer facing surface of the flange (Fig. 1, feat. 20; Col. 6, lines 15-44). Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that the adhesive extends entirely around the aperture of the backing member.
Regarding claim 6, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. As discussed above, Palumbo teaches a flange (Fig. 1, feat. 12) comprising an aperture such that the outer portion of the flange extends around the aperture (Fig. 1, feat. 21) and further teaches lobes extending outwardly from the flange (Fig. 1, feat. 13; Col. 5, lines 44-47). Because Palumbo teaches adhesive on the wearer facing surface of the flange (Col. 6, lines 15-44), and the lobes are a part of the flange, the lobes would also comprise adhesive. Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that the backing member comprises: an outer portion extending around the aperture; and one or more anchor tabs extending outwardly away from the outer portion of the backing member, wherein the adhesive covers the one or more anchor tabs
Regarding claim 7, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. Palumbo further teaches that the lobes are on opposing sides of the flange (Fig. 1, feat. 13). Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that the one or more anchor tabs comprise two anchor tabs on opposing sides of the backing member.
Regarding claim 10, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. Rødsten further discloses that the collection member extends distally from (i) the aperture of the backing member (Fig. 6, feat. 112) and the opening of the collection member (Fig. 6, feat. 130) to (ii) a distal end of the collection member (Figs. 4-6, feat. 160; ¶0051), and wherein the collection member has a shape, which generally tapers inwardly over a portion of the collection member along a direction from the opening toward the distal end of the collection member (Figs. 4-6, feats. 120 and 160).
Regarding claim 11, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. Rødsten further discloses that the internal cavity of the collection member is defined by an inner surface of the collection member (Figs. 4-6; ¶0051-0052), and wherein at least a portion of an inner surface of the collection member has a circumference (Figs. 4-6), which is greater than a circumference of the aperture of the backing member (Fig. 6, feat. 112).
Regarding claim 12, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the device of claim 1. Newton further teaches that the 
Regarding claim 13, Rødsten discloses a method of using a urine collection device (¶0052), comprising: positioning a urine collection device to align an aperture (Fig. 6, feat. 112) of a backing member (Fig. 6, feat. 110) with a head of a penis of a user (¶0052, lines 4-8), wherein the aperture extends through a proximal side of the backing member and the distal side of the backing member (Fig. 6, feat. 112), wherein a collection member (Figs. 4-6, feat. 120) is coupled to the backing member (Figs. 4-6, feat. 120; ¶0051), wherein the collection member is formed from a fluid impermeable material (¶0066), wherein the collection member comprises an opening that is aligned with the aperture of the backing member such that a combination of the aperture and the opening provides access to an internal cavity of the collection member (Figs. 4-6, feat. 130; ¶0051-0052); after positioning the urine collection device to align the aperture with the head of the penis, moving the urine collection device proximally towards the user to insert the penis through the aperture of the backing member (¶0052, lines 4-8).
Rødsten does not disclose coupling, using an adhesive on the proximal side of the backing member, the backing member to a body of the user, coupling a vacuum tube of the urine collection device to a waste collection reservoir and vacuum device as claimed, or applying, using the vacuum device, a vacuum pressure to the vacuum tube as claimed.
As discussed above with respect to claim 1, Palumbo teaches a urine management device comprising an adhesive flange for attaching the device to the body prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Rødsten so that it comprises coupling, using an adhesive on the proximal side of the backing member, the backing member to a body of the user so that applying the urine collection device is easy as taught by Palumbo.
As discussed above with respect to claim 1, Newton teaches a vacuum tube substantially as claimed, and that such a vacuum tube advantageously allows urine to be capture from the penis, especially when the urine is flowing against gravity, such as when the wearer is lying down (¶0010 and 0020). Newton further teaches the application of vacuum to draw urine into the continuous ring-like chamber (¶0010 and 0020) and to draw urine through the continuous ring-like chamber into a vacuum tube through which the vacuum is applied (¶0010 and 0020). 
As discussed above with respect to claim 1, Kuntz teaches a urine aspiration system comprising a waste collection reservoir interposed between a vacuum pump and a vacuum tube so that all the urine aspirate by the vacuum pump from the vacuum tube is collected in the reservoir and does not enter the vacuum pump (Col. 3, lines 35-57; Col. 5, line 59 – Col. 6, line 17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Rødsten in view of Palumbo so that it comprises coupling a vacuum tube of the urine collection device to a waste collection reservoir and a vacuum device, wherein the vacuum tube comprises: a connector including a first port, a second port, and a third port, a first section of tubing extending from the first port of the connector, a second section of tubing extending from the second port of the connector, and a third section of tubing extending from the third port, and applying, using the vacuum device, a vacuum pressure to the vacuum tube to (i) draw urine into an inlet of the first section of tubing and the second section of tubing, (ii) draw the urine along the first section of tubing and the second section of tubing to the third section of tubing, and (iii) draw the urine along the third section of tubing to the waste collection reservoir in order to allow urine to be captured from the penis, especially when the urine is flowing against gravity, such as when the wearer is lying down as taught by Newton, and so that all the urine aspirated from the vacuum tube is collected in the waste collection reservoir and does not enter the vacuum pump as taught by Kuntz.
Regarding claim 14, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the method of claim 13. As discussed above, Kuntz further teaches that the vacuum tube should be coupled to the waste collection reservoir and the waste collection reservoir should be coupled to the vacuum pump so that all the urine aspirate by the vacuum pump from the vacuum tube is collected in the reservoir and does not enter the vacuum pump (Col. 3, lines 35-57; Col. 5, line 59 – Col. 6, line 17). Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that coupling the vacuum tube of the urine collection device to a waste collection reservoir and a vacuum device comprises coupling the third section of tubing to the waste collection reservoir
Regarding claim 15, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the method of claim 14. As discussed above, Kuntz further teaches that the vacuum tube should be coupled to the waste collection reservoir and the waste collection reservoir should be coupled, via an additional tube, to the vacuum pump so that all the urine aspirate by the vacuum pump from the vacuum tube is collected in the reservoir and does not enter the vacuum pump (Col. 3, lines 35-57; Col. 5, line 59 – Col. 6, line 17). Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that coupling the vacuum tube of the urine collection device to a waste collection reservoir and a vacuum device comprises coupling, using an air tube, the waste collection reservoir to the vacuum device.
Regarding claim 16, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the method of claim 14. Because the first, second, and third sections of tubing branch off from the same point, when vacuum pressure is applied through the third section of tubing, the vacuum pressure will be simultaneously applied to both the first and second sections of tubing. Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that applying the vacuum pressure to the vacuum tube comprises simultaneously applying, via the third section of tubing and the connector, the vacuum pressure to the first section of tubing and the second section of tubing.
Regarding claim 17, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the method of claim 13. Palumbo further teaches that the adhesive extends entirely around the aperture of the flange on the wearer facing the adhesive extends entirely around the aperture of the backing member, and wherein coupling the backing member to the body of the user comprises coupling, using the adhesive, the backing member to the body of the user to provide a seal around the penis of the user.
Regarding claim 18, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the method of claim 13. As discussed above, Palumbo teaches a flange (Fig. 1, feat. 12) comprising an aperture such that the outer portion of the flange extends around the aperture (Fig. 1, feat. 21) and further teaches lobes extending outwardly from the flange (Fig. 1, feat. 13; Col. 5, lines 44-47). Because Palumbo teaches adhesive on the wearer facing surface of the flange (Col. 6, lines 15-44), and the lobes are a part of the flange, the lobes would also comprise adhesive and coupling the backing member to the body would entail coupling the anchor tabs to the body using the adhesive. Therefore, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses that the backing member comprises: an outer portion extending around the aperture; and one or more anchor tabs extending outwardly away from the outer portion of the backing member, wherein coupling the backing member to the body of the user further comprises coupling the one or more anchor tabs to the body of the user by the adhesive covering the one or more anchor tabs
Regarding claim 20, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the method of claim 13. Rødsten further discloses that the collection member extends distally from (i) the aperture of the backing member (Fig. 6, feat. 112) and the opening of the collection member (Fig. 6, feat. 130) to (ii) a distal end of the collection member (Figs. 4-6, feat. 160; ¶0051), and wherein the collection member has a shape, which generally tapers inwardly over a portion of the collection member along a direction from the opening toward the distal end of the collection member (Figs. 4-6, feats. 120 and 160).
Regarding claim 21, Rødsten in view of Palumbo, in further view of Newton, and in further view of Kuntz discloses the method of claim 13. Rødsten further discloses that the internal cavity of the collection member is defined by an inner surface of the collection member (Figs. 4-6; ¶0051-0052), and wherein at least a portion of an inner surface of the collection member has a circumference (Figs. 4-6), which is greater than a circumference of the aperture of the backing member (Fig. 6, feat. 112), and wherein inserting the penis through the aperture of the backing member comprises loosely enveloping the penis by the collection member (¶0050-0054).
Claims 22, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. Patent Application Publication No. 2018/0028348) in view of Palumbo (U.S. Patent No. 6,464,674) and in further view of Kuntz (U.S. Patent No. 4,747,166).
Regarding claim 22, Newton discloses a method of using a urine collection device (¶0003 and 0010), comprising: inserting a penis of a user through an aperture (Fig. 1, feats. 28 and 32; ¶0008 and 0010) of a urine collection device (Fig. ; receiving, in a collection portion of the urine collection device (Figs. 1 and 2, feat. 32; ¶0010 and 0020), urine discharged from the penis of the user (¶0010 and 0020), wherein the urine collection device comprises a vacuum tube at the collection portion of the urine collection device (Fig. 1, feat. 18; ¶0008 and 0010), wherein the vacuum tube comprises: a connector (Annotated Fig. 1, feat. A) including a first port (Annotated Fig. 1, feat. B), a second port (Annotated Fig. 1, feat. C), and a third port (Fig. 1, feat. 20; Annotated Fig. 1, feat. D; ¶0008), a first section of tubing extending from the first port of the connector (Fig. 1, feat. 18; Annotated Fig. 1, feat. B), a second section of tubing extending from the second port of the connector (Fig. 1, feat. 18; Annotated Fig. 1, feat. C), and a third section of tubing extending from the third port (Fig. 1, feat. 22; Annotated Fig. 1, feat. D); and applying, using a vacuum device (¶0002, lines 15-18), a vacuum pressure to the third section of the vacuum tube (¶0008 and 0010) to (i) draw urine into an inlet (Fig. 2, feat. 14; ¶0008) of the first section of tubing (¶0008), (ii) draw the urine along the first section of tube to the third section of tubing (¶0008), and (iii) draw the urine along the third section of tubing (¶0008).
Newton does not disclose coupling, using an adhesive, the urine collection device to a body of the user or that the urine is drawn along the third section of tubing to a waste collection reservoir.
As discussed above with respect to claim 1, Palumbo teaches a urine management device comprising an adhesive flange for attaching the device to the body of a wearer, and teaches that such a flange makes it easy to apply a urine management device to the body (Col. 2, lines 3-30). Therefore, it would have been prima facie coupling, using an adhesive on the proximal side of the backing member, the backing member to a body of the user so that applying the urine collection device is easy as taught by Palumbo.
As discussed above with respect to claim 1, Kuntz teaches a urine aspiration system comprising a waste collection reservoir interposed between a vacuum pump and a vacuum tube so that all the urine aspirated by the vacuum pump from the vacuum tube is collected in the reservoir and does not enter the vacuum pump (Col. 3, lines 35-57; Col. 5, line 59 – Col. 6, line 17). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Newton in view of Palumbo so that the urine is drawn along the third section of tubing to a waste collection reservoir so that all the urine aspirated by the vacuum pump from the vacuum tube is collected in the reservoir and does not enter the vacuum pump as taught by Kuntz.
Regarding claim 23, Newton in view of Palumbo and in further view of Kuntz discloses the method of claim 22. Because the first, second, and third sections of tubing branch off from the same point, when vacuum pressure is applied through the third section of tubing, the vacuum pressure will be simultaneously applied to both the first and second sections of tubing. Therefore, Newton in view of Palumbo and in further view of Kuntz discloses that applying the vacuum pressure to the vacuum tube comprises simultaneously applying, via the third section of tubing and the connector, the vacuum pressure to the first section of tubing and the second section of tubing.
Regarding claim 26, Newton discloses a urine collection device (Figs. 1, feat. 10; ¶0008), comprising: an aperture configured to receive a penis of the user (Fig. 1, feat. 28; ¶0008); a collection portion configured to receive urine discharged from the penis of the user (Figs. 1 and 2, feat. 32; ¶0010 and 0020); and a vacuum tube at the collection portion (Fig. 1, feat. 18; ¶0008 and 0010), wherein the vacuum tube comprises: a connector (Annotated Fig. 1, feat. A) including a first port (Annotated Fig. 1, feat. B), a second port (Annotated Fig. 1, feat. C), and a third port (Fig. 1, feat. 20; Annotated Fig. 1, feat. D; ¶0008), a first section of tubing extending from the first port of the connector (Fig. 1, feat. 18; Annotated Fig. 1, feat. B), a second section of tubing extending from the second port of the connector (Fig. 1, feat. 18; Annotated Fig. 1, feat. C), and a third section of tubing extending from the third port (Fig. 1, feat. 22; Annotated Fig. 1, feat. D), and wherein, when a vacuum pressure is applied to the third section of the vacuum tube (¶0008 and 0010) by a vacuum device (¶0002, lines 15-18), the vacuum tube is configured to (i) draw the urine, which is received at the collection portion, into an inlet of the first section of tubing (Fig. 2, feat. 14; ¶0008), (ii) direct the urine along the first section of tubing to the third section of tubing (¶0008), and (iii) direct the urine along the third section of tubing (¶0008).
Newton does not disclose a backing member comprising an adhesive that is configured to couple the backing member to a body of a user, an aperture in the backing member, wherein the aperture is configured to receive a penis of the user, that the third section of tubing is configured to couple to a waste collection reservoir, or that urine is directed along the third section of tubing toward the waste collection reservoir.
 As discussed above with respect to claim 1, Palumbo teaches a urine management device comprising an adhesive flange for attaching the device to the body of a wearer, and teaches that such a flange makes it easy to apply a urine management device to the body (Col. 2, lines 3-30). Palumbo further teaches that the flange comprises an aperture (Fig. 1, feat. 21; Col. 2, lines 13-30). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Newton so that it comprises a backing member comprising an adhesive that is configured to couple the backing member to a body of a user and an aperture in the backing member, wherein the aperture is configured to receive a penis of the user in order to provide excellent ease of placement properties to the device as taught by Palumbo.
As discussed above with respect to claim 1, Kuntz teaches a urine aspiration system comprising a waste collection reservoir interposed between a vacuum pump and a vacuum tube so that all the urine aspirate by the vacuum pump from the vacuum tube is collected in the reservoir and does not enter the vacuum pump (Col. 3, lines 35-57; Col. 5, line 59 – Col. 6, line 17). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Newton in view of Palumbo so that the third section of tubing is configured to couple to a waste collection reservoir and that urine is directed along the third section of tubing toward the waste collection reservoir so that 
Regarding claim 27, Newton in view of Palumbo and in further view of Kuntz discloses the device of claim 26. As discussed above, Newton discloses that the continuous ring-like chamber surrounds a hole for receiving the head of an inserted penis, such that the first section of tubing (Annotated fig. 1, feat. B) and the second section of tubing (Annotated fig. 1, feat. C) are on opposite sides of the aperture for receiving the penis. Therefore, Newton in view of Palumbo and in further view of Kuntz discloses that the first section of tubing is on a first side of the aperture of the backing member, and that the second section of tubing is on a second side of the aperture of the backing member.
Regarding claim 28, Newton in view of Palumbo and in further view of Kuntz discloses the device of claim 26. Palumbo further teaches that the adhesive extends entirely around the aperture of the flange on the wearer facing surface of the flange (Fig. 1, feat. 20; Col. 6, lines 15-44). Therefore, Newton in view of Palumbo and in further view of Kuntz discloses that the adhesive extends entirely around the aperture of the backing member.
Regarding claim 29, Newton in view of Palumbo and in further view of Kuntz discloses the device of claim 26. As discussed above, Palumbo teaches a flange (Fig. 1, feat. 12) comprising an aperture such that the outer portion of the flange extends around the aperture (Fig. 1, feat. 21) and further teaches lobes extending outwardly from the flange (Fig. 1, feat. 13; Col. 5, lines 44-47). Because Palumbo teaches adhesive on the wearer facing surface of the flange (Col. 6, lines 15-44), and the lobes the backing member comprises: an outer portion extending around the aperture; and one or more anchor tabs extending outwardly away from the outer portion of the backing member, wherein the adhesive covers the one or more anchor tabs.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. Patent Application Publication No. 2018/0028348) in view of Palumbo (U.S. Patent No. 6,464,674), in further view of Kuntz (U.S. Patent No. 4,747,166), and in further view of Cheng et al. (U.S. Patent Application Publication No. 2004/0006321).
Regarding claim 24, Newton in view of Palumbo and in further view of Kuntz discloses the method of claim 22. Newton in view of Palumbo and in further view of Kuntz does not disclose that coupling the urine collection device to the body of the user comprises coupling the urine collection device to the body of the user such that the collection portion is at a lowest elevation, and wherein receiving, in the collection portion of the urine collection device, the urine discharged from the penis of the user comprises allowing a force of gravity to draw the urine toward the collection portion.
Cheng teaches a urine collection device (Fig. 1, feat. 20; ¶0206) comprising a conduction tube for surrounding the penis of a user (Figs. 1, feat. 250; ¶0209) and a wicking spacing element that receives urine (Figs. 1, feat. 260; ¶0209). The collection portion (Newton: Fig. 1, feat. 32) of the device taught by Newton likewise comprises a wicking component (Newton: Fig. 2, feat. 34; ¶0014). Cheng teaches that wicking components allows for transport of fluids against the force of gravity, especially when prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Newton in view of Palumbo and in further view of Kuntz so that coupling the urine collection device to the body of the user comprises coupling the urine collection device to the body of the user such that the collection portion is at a lowest elevation, and wherein receiving, in the collection portion of the urine collection device, the urine discharged from the penis of the user comprises allowing a force of gravity to draw the urine toward the collection portion so that all urine discharged by the penis of the wearer will fall towards the collection portion and be subject to wicking transport as taught by Cheng.
Regarding claim 25, Newton in view of Palumbo, in further view of Kuntz, and in further view of Cheng discloses the method of claim 24. Newton further discloses that applying the vacuum pressure to the third section of the vacuum tube comprises: drawing, via the inlet (Fig. 2, feat. 14; ¶0008), the urine into the second section of tubing (Figs. 1 and 2, feat. 18; Annotated Fig. 1, feat. C; ¶0008 and 0010), and drawing the urine along the first section of tubing and the second section of tubing against the force of gravity (¶0008, 0010, and 0020).
Allowable Subject Matter
Claims 3, 8, 9, 19, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, as discussed above, Newton teaches a vacuum tube comprising a continuous ring-like chamber made of porous material surrounded by wicking material, with the wicking material serving as the fluid inlet to the vacuum tube (¶0008 and 0010). The tube taught by Newton has an inlet comprising essentially its entire outer surface area, and therefore, Newton teaches against an inlet comprising a notch in the vacuum tube.
Regarding claims 8, 9, 19, and 30, closest prior art Zamierowski (U.S. Patent No. 5,100,396) teaches a fluid connection system comprising a sheath, analogous to the claimed extension portion, that extends along a drainage tube for protecting and securing the tube (Fig. 11, feat. 346), but does not disclose or render obvious the modification of the claimed backing member such that the sheath would comprise the claimed adhesive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zamierowski (U.S. Patent No. 5,100,396) discloses a fluidic connection system comprising a sheath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/           Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781